        CASE 0:11-cr-00228-MJD-JJK Doc. 752 Filed 01/27/21 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

United States of America,

      Plaintiff,
v.                                                  MEMORANDUM OPINION
                                                          AND ORDER
                                                    Crim. No. 11-228 (01) (MJD)
Jason Bo-Alan Beckman,

      Defendant.
___________________________________________________________________________________

       David J. MacLaughlin, Assistant United States Attorney, Counsel for
Plaintiff.

      Defendant, pro se.
______________________________________________________________________

      This matter is before the Court on Defendant’s Motion for Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc. No. 719]

I.     Background

      Defendant was found guilty by a jury of multiple counts of Mail and Wire

Fraud, Conspiracy to Commit Mail and Wire Fraud, Wire Fraud, Money

Laundering, Filing False Tax Returns, and Tax Evasion. His convictions arose

from a Ponzi scheme through which he and his coconspirators defrauded victims

of more than $193 million.




                                          1
        CASE 0:11-cr-00228-MJD-JJK Doc. 752 Filed 01/27/21 Page 2 of 8




      On January 3, 2013, Defendant was sentenced to term of imprisonment of

360 months, followed by three years supervised release. He is currently serving

his sentence at Sandstone FCI, and his release date is January 2, 2038.

II.   Motion to Reduce Sentence

      Pursuant to 18 U.S.C. § 3582(c)(1)(A), the court may, upon a defendant’s

motion following exhaustion of administrative remedies or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier, “reduce the term of imprisonment (and may impose a term

of probation or supervised release with or without conditions that does not

exceed the unserved portion of the original term of imprisonment), after

considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that-- (i) extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”

      The United States Sentencing Guidelines define in pertinent part

“extraordinary and compelling reasons” due to medical condition of the

defendant as:


      (ii) The defendant is—


                                          2
         CASE 0:11-cr-00228-MJD-JJK Doc. 752 Filed 01/27/21 Page 3 of 8




               (I) suffering from a serious physical or medical condition,

               (II) suffering from a serious functional or cognitive
               impairment, or

               (III) experiencing deteriorating physical or mental health
               because of the aging process,

       that substantially diminishes the ability of the defendant to provide
       self-care within the environment of a correctional facility and from
       which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. 1(A) 1.


       This guideline further provides that “[a]s determined by the Director of

the Bureau of Prisons, there exists in the defendant’s case an extraordinary and

compelling reason other than, or in combination with, the reasons described in

subdivisions (A) through (C). U.S.S.G. § 1B1.13, cmt. 1(D).




1
 At this time, U.S.S.G. Policy Statement § 1B1.13 only refers to motions for release brought by
the BOP under 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission has not had the
opportunity to amend § 1B1.13 to include motions brought by a defendant since the enactment
of the First Step Act. Regardless, this Court as well as other courts in this District and elsewhere
have construed § 1B1.13 to apply to motions brought by a defendant under § 3582(c)(1)(A). See
e.g., United States v. Warren, ___ F. Supp.3d ___, 2020 WL 3634513, at *2-3 (D. Minn. Jan. 2,
2020) (finding that part of § 1B1.13 that states “Upon motion of the Director of the Bureau of
Prisons” was superseded by the First Step Act, and applying factors set forth in § 1B1.13 to
motions brought by a defendant under § 3582 (c)(1)(A)).


                                                 3
        CASE 0:11-cr-00228-MJD-JJK Doc. 752 Filed 01/27/21 Page 4 of 8




       The Court previously found that Defendant had exhausted his

administrative remedies. (Doc. No. 726 (Order dated November 17, 2020).)

Therefore, the Court will now address the merits of Defendant’s motion.

III.   Discussion


       As to the merits of Defendant’s motion, Defendant argues he has

demonstrated there are extraordinary and compelling reasons to grant him relief

pursuant to § 3582. He argues that under the “catch-all” provision set forth in

Application Note 1(D) to U.S.S.G. § 1B1.13, the Court can find there are

extraordinary and compelling reasons to grant him relief based on the COVID-19

pandemic, and its effect on the federal prison system. He asserts that his health

“is not the same as it was nearly a decade ago” and that he contracted Shingles

and was quarantined as a result. He further claims he is now immuno-

compromised, and based on his age, he is more susceptible to viral strains,

including COVID-19. He further claims that his recent medical lab tests show

that he suffers from chronic kidney disease, which is a risk factor identified by

the CDC as those most in danger of suffering significant illnesses if he were to

contract COVID-19.




                                         4
        CASE 0:11-cr-00228-MJD-JJK Doc. 752 Filed 01/27/21 Page 5 of 8




       To the extent Defendant argues his medical condition warrants relief

under § 3582, the Court refers to Application Note 1(A). Under that

subdivision, Defendant must demonstrate that he is suffering from a

serious physical or medical condition that substantially diminishes his

ability to provide self-care within the environment of a correctional facility

and from which he is not expected to recover. At this time, Defendant has

failed to make such a showing.

       In addition, Defendant’s medical records show that he tested

positive for COVID-19 on October 1, 2020 and was placed in isolation from

October 6 through October 16, 2020. On October 9, 2020, his body

temperature was recorded as 97.1 degrees, pulse at 40 beats per minute

and that his oxygen saturation rate was 99 percent. (Doc. No. 742, Ex. 2 at

26.) On that date, Defendant reported nasal congestion, but no other

symptoms. (Id.) Defendant was again examined on October 16, 2020 and

was cleared from quarantine. (Id. at 25.) Fortunately, Defendant has

completely recovered and his medical records indicate no current medical

issues. (Id. at 31.)




                                          5
         CASE 0:11-cr-00228-MJD-JJK Doc. 752 Filed 01/27/21 Page 6 of 8




       Defendant also argues he is entitled to relief pursuant to

Amendment 790 to the Sentencing Guidelines, which clarified the use of

relevant conduct in offenses involving multiple participants, as set forth in

§ 1B1.3(a)(1)(B). He claims that had he been sentenced when this

Amendment was in effect, the Court would not have enhanced his offense

level by holding him accountable for acts committed by coconspirators.

       Amendment 790 became effective on January 1, 2015 and is not retroactive.

See U.S.S.G. § 1B1.10 (d) (Amendment 790 not listed as an Amendment covered

by this policy statement, addressing motions for sentence reduction under 18

U.S.C. § 3582(c)(2)). Because Defendant was sentenced on January 3, 2013,

Amendment 790 has no application here. 2

       Defendant further argues that his “prison record of conduct is replete with

demonstrative examples of character of high core values – extending from the

tutoring of hundreds to earn their G.E.D.’s, authoring and facilitating numerous

ACE classes and higher learning programs and reentry preparation affecting




2
 Even if the Amendment was retroactive, Defendant has failed to demonstrate its application
would have changed the Court’s calculation of his sentence, given the overwhelming evidence
that the acts of his coconspirators were “within the scope of the jointly undertaken criminal
activity, in furtherance of that criminal activity and were reasonably foreseeable in connection
with that criminal activity.” Section 1B1.3(a)(1)(B).

                                                6
        CASE 0:11-cr-00228-MJD-JJK Doc. 752 Filed 01/27/21 Page 7 of 8




life.” (Doc. No. 719 at 13.) Rehabilitation, however, in and of itself is not

sufficient to demonstrate extraordinary and compelling reasons for relief under §

3582. 28 U.S.C. § 994(t) (“The Commission, in promulgating general policy

statements regarding the sentencing modification provisions in section

3582(c)(1)(A) of title 18, shall describe what should be considered extraordinary

and compelling reasons for sentence reduction, including the criteria to be

applied and a list of specific examples. Rehabilitation of the defendant alone

shall not be considered an extraordinary and compelling reason.”).


      The Court further finds that Defendant’s claimed rehabilitation, in

consideration with those factors set forth in 18 U.S.C. § 3553(a), does not warrant

any relief. Defendant was convicted of multiple crimes involving a Ponzi

scheme that defrauded hundreds of victims out of their life savings. At

sentencing, the Court found Defendant had been deceitful for most of his adult

life – that he even defrauded his own mother. The vast trial record clearly

demonstrates that Defendant repeatedly took advantage of others, including

elderly and vulnerable adults, by using his position as a registered securities

broker and by misrepresenting himself as a top-ranked portfolio manager. He

repeatedly lied to his victims and incredibly claimed that he was the only one


                                          7
        CASE 0:11-cr-00228-MJD-JJK Doc. 752 Filed 01/27/21 Page 8 of 8




who stuck around after the fraud was exposed to help his victims recover their

money. Yet at trial, the government presented clear evidence that Defendant’s

lawyers told him, prior to the exposure of the fraud, that the currency scheme

was fraudulent and advised him to distance himself from Cook and others.

Instead, Defendant proceeded to defraud additional victims of their life savings.


      Nothing in Defendant’s current motion suggests that he has changed. In

fact, his arguments in support of a sentence reduction continue to demonstrate

that Defendant has no remorse for his actions and in no way does he take

responsibility for his participation in the charged fraudulent scheme.


      Accordingly, based on the submissions of the parties, the Court finds that

Defendant has failed to show there are “extraordinary and compelling reasons”

upon which to grant him relief under § 3582(c)(1)(A) and a sentence reduction

would be contrary to the factors set forth in 18 U.S.C. § 3553(a) and to the

applicable policy statements issued by the Sentencing Commission.

      IT IS HEREBY ORDERED that Defendant’s Pro Se Motion to Modify his

Sentence (Doc No. 719) is DENIED.

Date: January 27, 2021
                                             s/Michael J. Davis
                                             Michael J. Davis
                                             United States District Court
                                         8
